DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed January 7, 2022 have been fully considered but they are not persuasive.  Examiner respectfully disagrees with Applicants’ assertion-However, Park does not disclose or suggest: “transmitting, by the UE, all symbols of the S-SSB with a third MPR that is equal to an upper bound of the first MPR and the second MPR,” as recited in amended independent claim 3. (See Page 8 of Applicants’ remarks).   Section 0137 of Park teaches an optimal MPR is applied to the S-PSS and S-SSS to improve S-SSB reception thus rendering a myriad of MPR scenarios such as an overall MPR that is equal to the upper bound of the MPRs applied to the S-PSS and S-SSS.  Additionally Section 0131 teaches the structure of the S-SSB which comprises the symbols to which the S-PSS, S-SSS, and PSBCH are mapped thus rendering a scenario wherein the UE transmits all symbols of the S-SSB with said overall MPR.  This particular feature is therefore taught by Park.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claim(s) 3 – 7, 14 – 20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Park et al. (US 20200322095).
Regarding Claim 3, Park teaches a method of wireless communication, comprising: selecting, by a user equipment (UE) at least one symbol of a sidelink primary synchronization signal block (S-PSS) associated with a first maximum power reduction (MPR) (S-PSS mapped to a symbol (Section 0131) and associated with an MPR (Section 0137)); selecting, by the UE, at least one symbol of a sidelink secondary synchronization signal block (S-SSS) associated with a second MPR (S-SSS mapped to a symbol (Section 0131) and associated with an MPR (Section 0137)); configuring, by the UE, a sidelink synchronization signal block (S-SSB) including the at least one symbol of the S-SSS and the at least one symbol of the S-PSS (Figure 10, Section 0131, S-PSS and S-SSS are mapped to symbols in the S-SSB); and transmitting, by the UE, all symbols of the S-SSB with a third MPR that is equal to an upper bound of the first MPR and the second MPR (Section 0137, optimal MPR is applied to the S-PSS and S-SSS to improve S-SSB reception thus rendering a myriad of MPR scenarios such as an overall MPR that is equal to the upper bound of the MPRs applied to the S-PSS and S-SSS).
Regarding Claim 14, Park teaches a user equipment (UE) comprising: a transceiver; a memory configured to store instructions; and one or more processors communicatively coupled with the transceiver and the memory, wherein the one or more processors are configured to execute the instructions to perform wireless 
Regarding Claim 19, Park teaches a user equipment (UE) for wireless communication, comprising: means for selecting at least one symbol of a sidelink primary synchronization signal block (S-PSS) associated with a first maximum power reduction (MPR) (S-PSS mapped to a symbol (Section 0131) and associated with an MPR (Section 0137)); means for selecting at least one symbol of a sidelink secondary synchronization signal block (S-SSS) associated with a second MPR (S-SSS mapped to a symbol (Section 0131) and associated with an MPR (Section 0137)); means for configuring a sidelink synchronization signal block (S-SSB) including the at least one symbol of the S-SSS and the at least one symbol of the S-PSS (Figure 10, Section 
Regarding Claim 20, Park teaches a non-transitory computer-readable medium comprising code executable by one or more processors of a user equipment (UE) to perform wireless communication comprising: selecting at least one symbol of a sidelink primary synchronization signal block (S-PSS) associated with a first maximum power reduction (MPR) (S-PSS mapped to a symbol (Section 0131) and associated with an MPR (Section 0137), typical UEs or mobile stations comprise processors that run code stored in memory); selecting at least one symbol of a sidelink secondary synchronization signal block (S-SSS) associated with a second MPR (S-SSS mapped to a symbol (Section 0131) and associated with an MPR (Section 0137)); configuring a sidelink synchronization signal block (S-SSB) including the at least one symbol of the S-SSS and the at least one symbol of the S-PSS (Figure 10, Section 0131, S-PSS and S-SSS are mapped to symbols in the S-SSB); and transmitting all symbols of the S-SSB with a third MPR that is equal to an upper bound of the first MPR and the second MPR (Section 0137, optimal MPR is applied to the S-PSS and S-SSS to improve S-SSB reception thus rendering a myriad of MPR scenarios such as an overall MPR that is equal to the upper bound of the MPRs applied to the S-PSS and S-SSS).

 Regarding Claims 5, 16, Park teaches all of the claimed limitations recited in Claims 4, 15  Park further teaches selecting the at least one symbol of the S-SSS from a set of sequences all having the third MPR (Section 0137, optimal MPR is applied to the S-SSS rendering a scenario wherein at least one symbol of the S-SSS or a set of sequences (See Section 0123, length-127 gold sequences are the set of sequences) having an MPR that is the same as the overall MPR).
Regarding Claims 6, 17, Park teaches all of the claimed limitations recited in Claims 3, 14.  Park further teaches wherein the second MPR is dependent on a sequence identifier of the at least one symbol of the S-SSS (Section 0137, optimal MPR applied to S-SSS is applied to sequences used for said S-SSS and therefore depend on said sequences, sidelink synchronization IDs are defined based on the sequences thus the ID is effectively a sequence ID (See Sections 0134, 0135), since the MPR is dependent on said sequences said MPR is also dependent on the sequence ID based on said sequences), wherein the third MPR is equal to the second MPR and greater than the first MPR (Section 0137, optimal MPR is applied to the S-PSS and S-SSS to 
Regarding Claims 7, 18, Park teaches all of the claimed limitations recited in Claims 6, 17.  Park further teaches including one or more additional symbols in the S-SSB for one or more components of the S-SSB whose MPR is less than the third MPR (Section 0137, the symbols of the SSB are made up of the symbols of the P-SSS and S-SSS, the MPR applied can be a myriad of MPRs thus rendering a scenario wherein MPR applied to the P-SSS or S-SSS is less than the overall MPR).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYMOND S DEAN whose telephone number is (571)272-7877. The examiner can normally be reached Monday-Friday, 6:00-2:30, EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony S Addy can be reached on 571-272-7795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAYMOND S DEAN/Primary Examiner, Art Unit 2645                                                                                                                                                                                                        Raymond S. Dean
February 15, 2022